Complaint upon a road contractor's bond, executed by Curtis B. Huffman as principal and by appellant Brown and six others as sureties, to recover for cement alleged to have been sold by appellee to Huffman and used in the construction of the road mentioned in the bond. The bond sued on was a bond given by Huffman in order to qualify him as a bidder for the contract for the construction of the road for which it is claimed the cement was furnished. Appellant Brown contends the decision of the court is not sustained by sufficient evidence. This contention is well taken. Since the insufficiency of the evidence was fully and clearly pointed out in the oral argument in this court, we do not deem it necessary to review the evidence for the purpose of pointing out wherein the evidence is not sufficient.
Judgment reversed, with directions to sustain the motion of appellant Brown for a new trial and for further proceedings.
Dausman, J., absent.